DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, continues to be examined under the first inventor to file provisions of the AIA .

	Those objections and rejections from the prior Action, which are not repeated in the instant Action, have been withdrawn in light of Applicant’s amendments and/or comments.

Response to Arguments
Applicant’s arguments with respect to Claims 1-10 (and 15) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The foregoing notwithstanding, Applicant prospectively argues in part that any modification of the prior art devices to arrive at the claimed combinations must be based on, “impermissible hindsight bias after consideration of the present application.” Reply, pg. 9, bottom of first full paragraph.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  McLaughlin thus delineates permissible and impermissible types of hindsight; Applicant asserts that the Office has used only the latter, while the Examiner has identified record evidence and technical reasoning demonstrating use of only the former.

Claim Objections
	Claim 15 is objected to because “catheterization” is misspelled at line 3.
	Correction is required.

Claim Rejections - 35 USC § 103

	Claims 1-3, 5-8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,775,782, granted to Delegge et al. (“Delegge “) in view of U.S. Patent App. Publ. No. 2012/0289996, by Lee et al. (“Lee”), both already of record.
	Delegge describes a system substantially as claimed by Applicant.  With reference to Figs. 2-5 and the accompanying text, Delegge describes the subject matter of the claims as follows.
	Claim 1:	A system for reducing or preventing unintentional advancement of a guidewire during catheterization (Abstract), comprising 

	a catheter (12, Fig. 1; 26, Fig. 2) with a lumen (18, Fig. 1; 48, Fig. 2) and at least one catheter protrusion (shoulder or widened area 60, Fig. 2) on an internal surface of the catheter (area 60 is positioned to extend radially inward from interior surface 62), 
	wherein a diameter of the guidewire is smaller than a diameter of the lumen (18 48) of the catheter (see Fig. 3, showing wire 22 within the lumens 18, 48, with gaps between the exterior surface of the guidewire and the interior surfaces defining the lumens 18, 48)
	wherein the protrusions of the guidewire and catheter are configured to cooperate with one another such that (i) the catheter protrusion is moveable past the guidewire protrusion in a first direction (in Fig. 3, left to right) and (ii) the catheter protrusion is immoveable past the guidewire protrusion in a second direction (in Fig. 3, right to left), wherein the first and second directions are opposite one another (left is opposite right in Fig. 3) (see Delegge, col. 7, lines 46-53: “In particular, the portion of the 
	DeLegge describes an unillustrated embodiment which is related to the embodiment of Fig. 5.  At col. 6, line 64 to col. 7, line 9, DeLegge describes Fig. 5, including that, “[i]n the particular embodiment illustrated, the anchor bar 24 comprises a single barb 78, although a plurality of barbs 78 may be utilized” (emphasis added).  DeLegge therefore describes a pullwire with multiple discrete, angled barbs 78 attached to wire 22.

	Claim 2: (The system of claim 1,) 
	wherein the guidewire has a first cross-sectional size at the guidewire protrusion (see Fig. 3, size assessed at the end of the lead line for reference numeral 76),
	wherein the lumen has a second cross-sectional size at the catheter protrusion (see Fig. 3, size assessed at opening at 74), and
	wherein the first cross-sectional size is greater than the second cross-sectional size (see Fig. 3).

Claim 3: (The system of claim 1,) wherein the guidewire comprises a plurality of guidewire protrusions on an external surface of the guidewire (two angled portions of anchor bar 24 extending away from wire 22, see Fig. 4).

	Claim 5: (The system of claim 1,) wherein the catheter protrusion is configured with variable stiffness such that deformation in one direction requires less force than deformation in another direction.
	Delegge describes an embodiment which is not illustrated, but can be understood with reference to the drawing figures and the following passage:

	In the particular embodiment illustrated, the shoulder 60 is perpendicular to the longitudinal axis of the dilator 42. However, the shoulder 60 may be disposed at an angle such that the exterior circumference of the shoulder 60 is disposed distally of the interior circumference such that the surface tends to push or bias the end 64 of the anchor bar 24 outwardly.
	In the particular embodiment illustrated in FIG. 3, the insert lumen 68 is tapered along the length thereof such that the proximal end 74 of the lumen 68 has a smaller diameter than the distal end 72 of the lumen 48. The taper increases the width of the shoulder 60 and thereby reduces the possibility that the end 64 of the anchor bar 24 will disengage or slip therefrom. The taper also helps to collapse or compress the anchor bar 24 against (i.e., longitudinally align with) the side of the pull wire 22 as it passes through the insert lumen 68 during coupling. However, it should be understood that the insert lumen 48 may comprises a uniform diameter along the length thereof.

Delegge, col. 5, line 59 to col. 6, line 10 (emphasis added).  The embodiment described in the first paragraph above, in particularly the underlined clause, includes a shoulder which is structurally indistinguishable from that illustrated in Fig. 2E of the instant Delegge describes at col. 5, line 59 to col. 6, line 10.  As support under section 112(a) for the features of Claim 5 is found in this application in the structure illustrated in Fig. 5, Claim 5 reads on and is anticipated by this unillustrated embodiment of Delegge.  Furthermore, Claim 5 does not indicate what would cause the claimed (prospective) deformation, and is thus not limited to deformation of a catheter protrusion by a guidewire protrusion.

	Claim 6: (The system of claim 1,) wherein the guidewire protrusion is at a proximal end of the guide wire and wherein the catheter protrusion is at a distal end of the catheter (see Fig. 1, showing shoulder 28 at distal end 50 of catheter and anchor bar 24 at the proximal end of wire 22, noting that “at a proximal end” and “at a distal end” are interpreted to read on Applicant’s disclosure and thus the protrusions may be spaced from these ends).

	Claim 7: (The system of claim 1,) wherein the guidewire and catheter are coaxial such that they have a common longitudinal center axis (CCLA; see Action dated 8 October 2021, pg. 13, annotated drawing), the first and second directions lie along the longitudinal center axis, the first direction is along the center axis toward a distal end of 
	Concerning Claim 7, an annotated version of Delegge’s Fig. 3 (see Action dated 8 October 2021, pg. 13, annotated drawing) shows the CCLA of Claim 7, with the wire 22 and catheter portion 26 radially symmetrical and thus share the same longitudinal axis.  As described by Delegge, the first and second directions are proximal and distal (see col. 7, lines 46-53).

	DeLegge does not, however, disclose that the guidewire has the first diameter on both sides of the at least one guidewire protrusion (Claim 1); or that the guidewire protrusion is nondeformable, and wherein a body of the catheter and/or the catheter protrusion is deformable (Claim 4).
	The prior art of record shows that positioning a guidewire stop (referred to in this application as a “protrusion”) along the length of the guidewire, such that there are portions of the guidewire body on both (longitudinal) sides of the stop (in Claim 1, stated in terms of the diameter of the guidewire on both side of the protrusion) was well known prior to the earliest effective filing date of this application.  See, among others, U.S. Patent App. Publ. No. 2008/0262430 (Fig. 16, multiple stops 180); U.S. Patent No. 10,668,258 (Figs. 35C-35F); U.S. Patent No. 7,172,614; and U.S. Patent App. Publ. No. 2004/0158280 (locking member 240, Fig. 25A); and Lee.
DeLegge describes the process of introducing the wire 22 into the patient, which includes grasping the distal end, at anchor 24/barb 78 (Fig. 6), and pulling the wire out of the patient for insertion into the tube 28 (Fig. 7).
	So that the grasping device 108 (Fig. 6) does not damage the barbs 78 (note the unillustrated embodiment discussed above), a person of ordinary skill in the art would understand that it is important to not grasp the barbs; however, grasping the wire “behind” the barbs, as illustrated in Fig. 7, risks folding the wire 22 back on itself as it is pulled back through the endoscope (“Once end of the pull wire 22 is captured, the grasping device 108 is retracted so as to pull distal end of the pull wire 22 into the working channel of the endoscope 100.” Id.)  Therefore, providing a portion of wire 22 which extends beyond the barbs 78 serves the purpose of providing a section of the wire for grasping which does not suffer from these two deficiencies.  Several prior art documents of record show this mutual configuration of a guidewire stop and the guidewire on which it is formed, that is, the guidewire on which a stop is formed can extend both proximally and distally from the position of the stop.
	Concerning Claim 1, it would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct DeLegge’s guidewire such that the guidewire has the first diameter on both sides of the at least one guidewire protrusion, because Lee teaches doing so, and a person of ordinary skill in the art would understand that doing DeLegge’s barbed guidewire.
	Lee also discloses, however, that in a system for locking together a guidewire and an overriding catheter, using protrusions on both (a characterization which applies to many documents of record, including DeLegge, Lee, and Schaefer), the guidewire protrusion 504 (see Figs. 26F, 26G) can be made to be the nondeformable member, and the catheter protrusion 510 can be made to be the deformable member, in such a guidewire-catheter locking system.
	Concerning Claim 4, it would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct DeLegge’s guidewire-catheter locking system such that the guidewire protrusion is nondeformable, and the catheter protrusion is deformable, because Lee teaches that this configuration is an equivalent to the reversed configuration in DeLegge, and it has been held that mere reversal of elements in a mechanical device is an unpatentable improvement.  In re Gazda, 219 F.2d 449, 104 U.S.P.Q. 400 (CCPA 1955); M.P.E.P. § 2144.04(VI)(A).

	Claim 8: (The system of claim 1,) wherein one or both the guidewire (22) and the catheter have a plurality of protrusions (both: anchor bar 24 includes two angled portions, in Fig. 4 angling up and down, each angled portion being a protrusion; catch 

	Claim 10: (The system of claim 8,) wherein at least some of the plurality of protrusions are arranged at a single longitudinal location (shoulders 60 are located at a single longitudinal location as seen in Fig. 3).

	Claim 15: (The system of claim 1,) wherein the at least one guidewire protrusion is nearer a proximal end of the guidewire (the guidewire protrusion is located at the distal end, which is the left end, of wire 22 in Fig. 3) than a distal end of the guidewire (right end of wire 22 in Fig. 3) in a state of use during catherization [sic: catheterization], and wherein the at least one catheter protrusion is nearer a distal end of the catheter (the catheter protrusion is located adjacent the distal end at 54, which is the right end, in Fig. 3) than a proximal end of the catheter (at 14 in Fig. 1) in a state of use during catheterization.  The Examiner notes that the positions of the guidewire and catheter protrusions relative to the rest of the guidewire and catheter, respectively, do not change at any time, including “during catheterization,” as they are static devices.  Furthermore, the use of the guidewire and catheter are not claimed: the claims under examination are apparatus claims, not processes of use of catheters with guidewires.  Regardless, DeLegge shows the positioning of the claimed guidewire and catheter structures relative to each other; the renaming of ends of these devices “proximal” and .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record, taken alone and in permissible combination, fails to disclose or suggest the combination of features recited in Claim 9.  DeLegge is the closest prior art.  Despite the record evidence of many documents showing the use of multiple longitudinally spaced guidewire stops or similar structures (see U.S. Patent Nos. 8,034,074, 7,172,614, and 6,887,256; and U.S. Patent App. Publ. Nos. 2003/0097138, 2008/0262430, 2011/0218529, and Lee), there is not sufficient evidence of record to motivate a person of ordinary skill in the art to modify DeLegge’s wire 22 to include a plurality of protrusions arranged at different longitudinal locations, given DeLegge’s stated use of the wire 22 and the lack of evidence in the record supporting a motivation to provide wire 22 with another protrusion or protrusions as a failover for those DeLegge, or for any other reason.  Accordingly, the entirety of the subject matter of Claim 9 is free of the prior art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135.  The examiner can normally be reached on M-F 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM CERMAK/Assistant Patent Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783